Citation Nr: 9924475	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective earlier than July 21, 1997, for 
an award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1964 to 
April 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  A exceptional disability picture with such related 
factors as marked interference with employment due to limited 
education and skill was not shown prior to a July 21, 1997, 
VA examination.

2.  The appellant did not meet the requirements for pension 
on an extraschedular basis prior to VA examination on July 
21, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 
1997, for award of nonservice-connected pension benefits are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for nonservice-connected pension benefits was 
received on March 17, 1994.

A VA general medical examination dated August 1994 reflects 
that the appellant was self employed with odd jobs although 
he was generally unemployed, living out of his car, and 
receiving food stamps along with other aid.  He complained of 
arthritis of multiple joints and left thigh numbness.  The 
diagnoses were chronic alcoholism, and history of recurrent 
low back pain with no functional impairment on physical 
examination and without abnormality on x-ray examination.  He 
was also diagnosed with "meralgia paresthetica left."

By a rating decision dated August 22, 1994, nonservice-
connected pension benefits were denied.  His combined 
nonservice-connected disability rating was 20 percent.  The 
appellant was notified of this decision by a letter dated 
September 12, 1994.  No appeal was filed.

The appellant's claim for pension benefits was reopened in 
1996 based on private medical records dated May 1994 to June 
1995, which show complaints of musculoskeletal pain, 
persistent bronchitis, and tobacco and alcohol abuse.

By a rating decision dated April 25, 1996, nonservice-
connected pension benefits were again denied.  The 
appellant's disabilities were reevaluated and his combined 
nonservice-connected disability rating was 40 percent.  The 
appellant was notified of this decision in a letter dated May 
3, 1996.

In a letter received May 31, 1996, the appellant voiced 
disagreement with the May 3rd decision.  Following his 
signature, the appellant wrote a Knoxville, Tennessee, 
address.  In a subsequent note to the VA dated August 26, 
1996, the appellant wrote a Birmingham, Alabama, address 
following his name.

On September 6, 1996, the appellant was sent a Statement of 
the Case showing the reasons and bases for the denial of 
pension benefits.  It was noted that the appellant did not 
meet the schedular criteria for pension.

On August 29, 1996, private medical records dated May 1995 to 
July 1996 were received, which show treatment and evaluation 
of chronic back pain, along with carpal tunnel syndrome.

In a May 1997 statement, the appellant noted that he was a 
homeless veteran and that he was unable to obtain private 
medical treatment.

On July 21, 1997, a VA examination was conducted.  The 
appellant reported that he last worked in 1990 as a laborer 
and that he could no longer work because of back pain, carpal 
tunnel syndrome, leg problems, and respiratory difficulty.  A 
comprehensive examination was conducted.  The diagnoses were 
alcohol abuse, personality disorder, chronic low back pain by 
history without significant x-ray findings, chronic neck pain 
with minimal degenerative x-ray findings, traumatic 
amputation of left distal index finger (from shotgun blast in 
early 1970), and post operative pilonidal cyst.

In July 1997, VA outpatient treatment records dated June 1996 
were received, which show an impression for alcohol abuse, 
peripheral neuropathy, hypercholesterolism, and low back 
strain.

By a rating decision dated August 1997, nonservice-connected 
pension benefits were granted, effective from July 21, 1997.  
The appellant's combined disability rating was 50 percent, 
less than the schedular criteria, but entitlement was deemed 
warranted on an extra-schedular basis in view of the 
appellant's new level of physical disability as shown by the 
July 1996 VA examination, coupled with his limited education 
and employment skills.  The appellant thereafter voiced 
disagreement the effective date of that grant.

ANALYSIS

Generally, the effective date of an evaluation and award of 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase claim will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later. 38 C.F.R. § 3.400 (1999).

An award of disability pension may not be effective prior to 
the date entitlement arose.  The effective date of a pension 
claim is the date the claim is received for those claims 
filed after October 1, 1984.  However, if within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim. For the purposes of this subparagraph, the presumptive 
provisions of § 3.342(a) do not apply. 38 C.F.R. § 
3.400(b)(1)(ii)(B) (1999).

An exceptional disability picture with such related factors 
as marked interference with employment due to limited 
education and skill, so as to render impractical the 
application of the regular schedular standards, was not shown 
by the evidence of record prior to the July 21, 1997, VA 
examination.  Because an award of disability pension may not 
be effective prior to the date entitlement arose, even if a 
claim was filed prior thereto, the effective date of the 
award may not be earlier than July 21, 1997.  Additionally, 
we note that the appellant does not satisfy the criteria for 
an exception as set out in 38 C.F.R. § 3.400(b)(1)(ii)(B) to 
this general rule and, as such, the date of claim or earlier 
may not be used as the effective date of the award.  The 
appellant acknowledged in his April 1998 statement that the 
record did not show his current level of disability at the 
time of his original claim for pension in March 1994 even 
though he argues that it existed at such time.  Again 
entitlement to an effective date for an award of pension 
prior to July 21, 1997, is not shown.

We observe that the appellant's representative argues a 
procedural point in an attempt to persuade the Board that 
entitlement to an effective date earlier than July 21, 1997, 
is warranted.  In essence, he argues that the VA failed to 
properly notify the appellant of his right to appeal the 
April 1996 denied pension claim and, therefore, the effective 
date should be the date of that claim.  Regardless of the 
merit of this argument on a procedural level and assuming a 
date of claim prior to July 21, 1997, the effective date of 
the appellant's pension award may nonetheless not be earlier 
than the date entitlement arose, which based on the evidence 
of record was July 21, 1997.  Furthermore, we observe that 
neither the appellant nor his representative have argued that 
the schedular or extraschedular requirements for pension were 
satisfied, or shown by the record, prior to the July 1997 
date and, as indicated above, the appellant fully 
acknowledges that entitlement, i.e. the requisite level of 
disability, was not shown in the record until the July 1997 
VA examination.

In view of the above, the Board finds that the preponderance 
of the evidence is against an effective date earlier than 
July 21, 1997, for an award of pension.


ORDER

An effective date earlier than July 21, 1997, for an award of 
pension is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

